MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                             Mar 03 2016, 8:44 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jill M. Acklin                                           Gregory F. Zoeller
McGrath, LLC                                             Attorney General of Indiana
Carmel, Indiana
                                                         Robert J. Henke
                                                         James D. Boyer
                                                         Deputy Attorneys General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                        March 3, 2016
Child Relationship of:                                   Court of Appeals Case No.
                                                         49A02-1507-JT-951
Z.S. (Minor Child)
                                                         Appeal from the Marion Superior
  and                                                    Court
M.S. (Mother),                                           The Honorable Marilyn A.
Appellant-Repondent,                                     Moores, Judge
                                                         The Honorable Larry E. Bradley,
        v.                                               Magistrate
                                                         Trial Court Cause No.
The Indiana Department of                                49D09-1502-JT-55
Child Services,
Appellee-Petitioner




Court of Appeals of Indiana | Memorandum Decision 49A02-1507-JT-951 | March 3, 2016      Page 1 of 7
      Baker, Judge.


[1]   M.S. (Mother) appeals the judgment of the juvenile court terminating her

      parental rights as to her son, Z.S. (Child). Finding that the juvenile court’s

      judgment is supported by sufficient evidence, we affirm.


                                                       Facts
[2]   Child was born on January 14, 2013. He was diagnosed with isovaleric

      acidemia and septo-optic dysplasia.1 As a result of these conditions, Child

      suffers a serious visual impairment and could suffer seizures, coma, or death if

      he is not closely monitored and kept to a strict, prescribed diet. On January 24,

      2013, after only a few days in Mother’s care, Child had become gravely ill,

      forcing Mother to return him to the hospital where he was kept in an intensive

      care unit. Hospital staff determined that Child could not be fed by mouth and

      that Mother would need to be trained to prepare a formula that Child could

      ingest through a tube in his nose.


[3]   On February 21, 2013, the Indiana Department of Child Services (DCS)

      removed Child from Mother’s care and filed a petition in the juvenile court

      alleging that Child was a child in need of services (CHINS). The juvenile court

      held a fact-finding hearing on June 3, 2013, and soon thereafter issued an order




      1
       The record indicates that isovaleric acidemia is a genetic condition that makes it hard for Child’s body to
      break down proteins and that septo-optic dysplasia is a condition characterized by underdevelopment of the
      optic nerve and abnormal formation of structures along the midline of the brain. Appellee’s Br. p. 8 n.4-5.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1507-JT-951 | March 3, 2016               Page 2 of 7
      adjudicating Child a CHINS. On July 8, 2013, the juvenile court held a

      dispositional hearing at which Mother failed to appear but was represented by

      counsel. The juvenile court ordered Mother to participate in home-based

      counseling, follow all directions from medical professionals, attend all medical

      appointments, give all medication to Child as prescribed, and meet with a home

      health care nurse.


[4]   On February 3, 2015, DCS filed a verified petition for the involuntary

      termination of Mother’s parental rights as to Child. The juvenile court held an

      evidentiary hearing on July 2, 2015, at which Mother again failed to appear but

      was represented by counsel. On July 7, 2015, the juvenile court entered an

      order terminating Mother’s parental rights as to Child.2 The juvenile court

      noted that two attempts had been made to train Mother to meet Child’s needs

      but that Mother had failed to demonstrate a level of proficiency that would

      allow doctors to believe it was safe for Child to be alone in her care. The

      juvenile court also noted that Mother had attended only one of Child’s medical

      appointments in the one-and-a-half years that Child had been out of her care,

      she had not completed home-based counseling, she lacked suitable housing, and

      she had periodically stated that she wished for Child to be adopted. Mother

      now appeals.




      2
       Shortly before Mother’s parental rights were terminated, the juvenile court issued an order terminating the
      parental rights of Child’s alleged father. The alleged father does not appeal this decision.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1507-JT-951 | March 3, 2016               Page 3 of 7
                                   Discussion and Decision
[5]   When reviewing a juvenile court’s decision to terminate parental rights, we do

      not reweigh the evidence or judge the credibility of the witnesses. K.T.K. v. Ind.

      Dep’t of Child Servs., 989 N.E.2d 1225, 1229 (Ind. 2013). We consider only the

      evidence and the reasonable inferences drawn therefrom that support the

      judgment. Id. Where a trial court has entered findings of fact and conclusions

      of law, we consider whether the evidence clearly and convincingly supports the

      findings and whether the findings clearly and convincingly support the

      judgment. Id. at 1230.


[6]   Our termination statute requires that a petition to terminate a parent’s parental

      rights must allege, among other things:

              (B)      that one (1) of the following is true:


                       (i)     There is a reasonable probability that the conditions
                               that resulted in the child's removal or the reasons for
                               placement outside the home of the parents will not
                               be remedied.


                       (ii)    There is a reasonable probability that the
                               continuation of the parent-child relationship poses a
                               threat to the well-being of the child.


                       (iii)   The child has, on two (2) separate occasions, been
                               adjudicated a child in need of services;


              (C)      that termination is in the best interests of the child; and


      Court of Appeals of Indiana | Memorandum Decision 49A02-1507-JT-951 | March 3, 2016   Page 4 of 7
              (D)      that there is a satisfactory plan for the care and treatment
                       of the child.


      Ind. Code § 31-35-2-4. DCS bears the burden of proving these allegations by

      clear and convincing evidence. Ind. Code § 31-37-14-2.


[7]   Mother argues that the juvenile court’s conclusion that termination is in Child’s

      best interests is clearly erroneous. She points to the juvenile court’s finding that


              Termination would allow [Child] to be adopted by his incredible
              caretakers who will provide him with a safe and loving
              environment where all his needs will be met and where he will
              continue to progress.


      Appellant’s App. p. 10-11. Mother argues that this statement “runs afoul of the

      principle that the termination decision must not be made based upon the

      superiority of available alternatives.” Appellant’s Br. p. 8 (quotations omitted).


[8]   Mother is correct to note this Court’s holding that “[t]he rights of parents to

      raise their children should not be terminated solely because there is a better

      home available for the children.” In re V.A., 632 N.E.2d 752, 756 (Ind. Ct.

      App. 1994). We went on to note that “[i]t is the inadequacy of parental custody

      and not the superiority of an available alternative that determines whether

      parental rights should be terminated.” Id.


[9]   It cannot be said that the termination at issue here was based solely on the

      superiority of an available alternative. DCS presented ample evidence that

      Child’s needs would not be met if he were to remain in Mother’s care regardless


      Court of Appeals of Indiana | Memorandum Decision 49A02-1507-JT-951 | March 3, 2016   Page 5 of 7
of any alternative. Child’s medical conditions require his caretaker to be

familiar with special techniques. Mother was given multiple opportunities to

learn these techniques but she failed to demonstrate proficiency and, on at least

one occasion, got upset and left. Appellant’s App. p. 10. Furthermore, Mother

did not follow the instructions given to her by the juvenile court. She attended

only one of Child’s medical appointments and failed to complete home-based

counseling. Mother’s failure to visit Child regularly resulted in her foregoing an

additional opportunity to receive this training from a home health care nurse.

In fact, Mother only visited Child four or five times in the two years since his

removal. From this, the juvenile court could conclude that Mother had little

interest in learning the techniques necessary to provide Child with the care he

requires and that Child’s needs would go unmet were he to remain in Mother’s

care. Given the severity of Child’s medical conditions, his very survival may be

threatened were he not to receive constant and proper care. Under these

circumstances, the juvenile court was certainly within its discretion to conclude

that termination was in his best interests.3




3
  In In re S.D., 2 N.E.3d 1283 (Ind. 2014), a juvenile court determined that a child was a CHINS, in part
because the child’s mother had failed to complete home-care medical training which would allow her to
properly care for the child. Our Supreme Court reversed that determination, observing that the mother’s
failure to complete the home-care medical training appeared “as much a product of DCS’s intervention as it is
a sign of her need for that intervention.” Id. at 1289 (emphases original). The Court concluded that mother’s
child was only one step away from coming home from the hospital and there was no evidence that Mother
could not have completed the necessary training if given a little more time. Id. The case before us now is
plainly distinguishable in that, here, DCS has given Mother multiple opportunities to complete the required
training, and her failure to complete it was not attributable to DCS or a simple lack of time, but rather to a
lack of initiative and effort on Mother’s part.

Court of Appeals of Indiana | Memorandum Decision 49A02-1507-JT-951 | March 3, 2016                Page 6 of 7
[10]   The judgment of the juvenile court is affirmed.


       Bradford, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1507-JT-951 | March 3, 2016   Page 7 of 7